DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-9, 12-15 and18-25 are allowed over prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “wherein the isolation protrusion is configured to isolate a functional layer in the display area from the functional layer in the dummy area, and at least a side surface of the isolation protrusion facing the dummy area is covered by an isolation inorganic layer,” as recited in claim 1, and “forming an isolation inorganic layer on a surface of the isolation protrusion facing the dummy area; and forming a functional layer in the display area and the dummy area respectively, wherein the isolation protrusion isolates the functional layer in the display area from the functional layer in the dummy area,” as recited in claim 20 respectively.
Claim 19 is also allowed as being linking to the allowed independent base claim. 
Claims 2-18 and 21-25 are also allowed as being directly or indirectly dependent of the allowed independent base claim. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
December 4, 2021